Citation Nr: 1441952	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.

The appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO, inter alia, denied service connection for tinnitus and bilateral hearing loss.  In September 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.  

In November 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

At the Board hearing, the Veteran submitted additional lay and medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  .  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the appellant's claims.  A review of the documents in such folder file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Moreover, the Veteran's record in the Veterans Benefit Management System (VBMS) does not contain any documents at this time. 

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the Remand following the Order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).



Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate this claim have been accomplished.

The Veteran contends that he is entitled to service connection for tinnitus.  He avers that his current tinnitus is related to acoustic trauma in service.  In this regard, he asserts that he experienced acoustic trauma in service due to firing guns and other weapons, riding in a helicopter, serving in a combat zone in Vietnam and during the course of his duties as a vehicle mechanic.  He stated that he did not wear hearing protection while in service.  He has also reported that he continued to experience ringing in his ears since his period of service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology (see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaint or diagnosis of tinnitus during service.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran filed his current claim in October 2010.  The Veteran was afforded a VA fee-based examination in March 2011.  The Veteran reported working around noisy military vehicles, which left his ears ringing constantly.  He indicated that his tinnitus began in 1965 while working as a mechanic.  He also stated that his tinnitus was constant.  He also reported firing weapons using both hands.  He did not wear any hearing protection while in service.  After service, he worked as a process technician for 36 years with hearing protection and entered a hearing conservation program.  However, he did use power tools without protection.  The examiner diagnosed tinnitus and indicated that the etiology of the tinnitus was at least as likely as not associated with hearing loss.  The examiner further opined that it was less likely as not that the Veteran's hearing loss was due to military noise exposure as a vehicle mechanic because he had normal hearing at his exit examination.  

The claims file also includes and April 2005 private opinion from E.P., M.D, which indicated that the Veteran had a series of audiograms dating back to July 1980.  The examiner observed that the Veteran experienced a standard threshold shift in November 2004 that was confirmed in March 2005.  The audiometric data was consistent with his previous audiograms.  The examiner observed several risk factors for this type of hearing loss, including noise exposure in the military, occupational noise exposure, recreational activities and family history.  However, while the examiner noted military noise exposure as a risk factor for hearing loss, there was no mention of the Veteran's tinnitus in the opinion.  

In support of his claim, the Veteran also submitted a lay statement from a fellow service member confirming the Veteran's in-service noise exposure due to working on heavy equipment with no hearing protection as well as an October 2012 private opinion confirming that the Veteran had tinnitus in his left ear, but otherwise did not provide any sort of etiological opinion. 

During the Board hearing, the Veteran reiterated is in-service noise exposure and again asserted that he had been experiencing ringing in his ears since service.  Further,  his wife testified that they got married the month after his discharge from service and she noticed him complaining about ringing in his ears shortly after his return from service.

The Board notes that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  In the instant case, the Veteran has asserted that this ringing in his ears began in service and has continued ever since that time.  Service personnel records document that the Veteran was stationed on in Vietnam from April 1963 to March 1964.  His military occupational specialty was wheel vehicle mechanic.  The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

Turning to the questions of present disability and the relationship between the disability and in-service injury (here, noise exposure), the Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).  

In this case, the Board finds that, on the question of current disability, the VA examination report and October 2012 private opinion show a current diagnosis of tinnitus.  In turn, the primary question is whether his tinnitus began in service.

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes again that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Moreover, tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Moreover, the hearing testimony of the Veteran's spouse also confirms ongoing complaints of tinnitus since shortly after the Veteran's discharge from service.  

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b); Walker, supra..

The Board acknowledges that the March 2011 VA examiner found that the Veteran's tinnitus was not related to service given that the Veteran had normal hearing at his exit examination.  However, when proferring this opinion, it does not appear that the examiner considered the Veteran's credible lay assertions that his tinnitus began in service and had continued to the present.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Given that the examiner did not consider all the pertinent lay evidence, the Board must find that this examination is inadequate for appellate review and, in turn, lacks probative value.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.  

With respect to the Veteran's claim for bilateral hearing loss, again, the March 2011 VA examiner determined that the Veteran's hearing loss was "not at least as likely as not related to military service."  The examiner based this opinion on finding of normal hearing at the Veteran's service discharge examination.  Nevertheless, this rationale is inadequate without further explanation as the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, given that the audiogram at discharge appears to actually show improvement in the Veteran's hearing, which would be inconsistent with the conceded in-service noise exposure, it appears that the discharge examination may not have been adequate.  

Importantly, it also appears that the examiner did not consider and discuss all pertinent facts, including the Veteran's conceded in-service noise exposure and his lay assertions of continuing symptomatology since service.  Further, while the examiner acknowledged the April 2005 private opinion from Dr. E.P., the examiner indicated that this letter only observed a standard threshold shift in November 2004.  However, the letter continues that this audiometric data was consistent with previous audiograms, which date back to 1980; thereby indicating earlier hearing loss.  Moreover, the VA examiner did not address Dr. E.P.'s opinion that military noise exposure was a risk factor for this type of hearing loss.  Thus, the Board finds the opinion provided by the VA audiologist in March 2011 is inadequate, as it did not consider all of the evidence of record and was based on inaccurate facts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Under these circumstances, the Board finds that another examination and an opinion by an Ear, Nose and Throat (ENT) physician, preferably, or a qualified audiologist is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.  § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for service connection.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  In this regard, as noted above, the claims file contains opinions from Dr. E.P. and Dr. D.M. concerning the Veteran's hearing loss.  However, no clinical records from these physicians have been obtained.  As these records are pertinent to the claim on appeal, the AOJ should specifically request that the Veteran to either provide these records or appropriate authorization to obtain such records. 

The AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records, to particularly include those from Dr. D.M. and Dr. E.P.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA examination by an ENT physician, preferably, or appropriate audiologist, at a VA medical facility, to address the etiology of any current hearing loss.  

The contents of the entire claims file (paper and electronic) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-specifically, audiometry and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

With respect to hearing loss in each ear, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include the conceded in-service noise exposure. 

In rendering the requested opinions, the examiner should specifically consider and discuss the in- and post-service treatment records, the April 2005 and October 2012 private opinions, the Veteran's assertions that the onset of his hearing loss began in service, and his spouse's testimony of noticing hearing loss shortly after service.  

All testing results and examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be required. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matter on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority. 

6.  If the remaining benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC reflects review of all pertinent evidence of record and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


